DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 6, 2022 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response Amendment
All pending claims 13, 17 and 19-24 and 26 filed September 6, 2022 are examined in this non-final office action in response to the request for continued examination.
Response to Arguments
35 USC 103
Applicant’s arguments, see remarks filed March 4, 2022 with respect to the rejection(s) of claim(s) under 35 USC 102/103, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made necessitated by amendment. Wright was withdrawn as a secondary reference in favor of Mallick which would have taught Gorelick techniques for identifying retailers having item availability within a first predetermined distance or retailers having item availability within a second predetermined distance. Arguments hinged on the combination of Gorelick-Wright or Gorelick-Bednarek (After final informal draft response) are moot.
Examiner’s Recommendation
Mr. Vezeris, you are welcome to schedule a follow-up telephonic interview for further discussion. Your comments about Bednarek were strong enough to require me to search/consider additional art. Mallick surfaced on this pass. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 13, 17 and 19-24 and 26 are rejected under 35 USC 103 as being unpatentable over Gorelick et al., US 2013/0319439 “Gorelick,” in view of Mallick et al., US 2009/0187489 “Mallick.”
In Gorelick see at least:
(underlined art text is for reader convenience and emphasis)
Regarding claim 13: (currently amended) A system for locating retailers, the system comprising:
a positioning module configured to determine a position associated with an electronic user device;
[Gorelick: 0090] … Alternatively, a location identification mechanism (e.g. GPS, tower location, IP, etc.) may be used for targeting based on geography. Proximity to a retail location may be used for targeting that particular retailer.
an aerosol generating device which is adapted for communicative connection with the electronic user device;
[Gorelick: 0041] FIG. 7 is a network diagram including an e-Cig 701. FIG. 7 illustrates a consumer device 702 and user device 703 that are coupled with a network 704. The consumer device 702 may be directly (or locally) coupled with the e-Cig 701. Through the network, an e-Cig server 706 may store (in database 708) and communicate information to/from the e-Cig 701. Herein, the phrase "coupled with" is defined to mean directly connected to or indirectly connected through one or more intermediate components. Such intermediate components may include both hardware and software based components.
a data storage unit configured to store information regarding retailers of aerosol generating consumables, said information including at least a position of the retailers, 
[Gorelick: 0092] Location information may be used to present to the user all retail locations in the immediate surroundings that sell cartomizers. Please note: Evidence of retailer information in data storage.
wherein the stored information regarding retailers include information on whether the retailers deal with a plurality of types of aerosol generating consumable (and stock information for each of the retailers – see below under Gorelick-Mallick); and
[Gorelick: 0062] The local communication 804 may include usage patterns 904 or usage restrictions 906. In one example, the smartphone can be used for tracking the usage patterns of the e-Cig. The time and duration of smoking may be recorded and tracked. The user may be able to establish self-imposed restrictions on their smoking. For example, a user may restrict usage to five times daily and no smoking allowed between certain times. In another example, the user may use different e-Liquids (e.g. by selection from FIG. 5) to reduce a Nicotine level according to a certain plan by parting each inhalation between the e-Liquids. In another example, a user may puff slower in the mornings, so the temperature may be increased, leading to potentially smaller droplets. This pattern recognition may be utilized to tailor the e-Cig to the user and react to the user's patterns. Other parameters that may be adjusted automatically based on usage patterns or otherwise updated by the smartphone include current, voltage, temperature, power, e-Liquid selection/replacement, droplet size, viscosity, or airflow resistance. The airflow resistance may be through a selectable orifice (e.g. a rotating disc with several holes of various sizes in it) that may be placed in the airflow track. The usage patterns that are recorded may also include the type of e-Liquids that are used. Accordingly, there may be offers 912 made to the smartphone for a refill of a popular e-Liquid or a recommendation based on the user's usage pattern. In one embodiment, the smartphone app may allow for the manual or automatic reordering of a particular taste when an e-Liquid is running out. Please note: Evidence that retailers deal in a plurality of types e-Liquids.
[Gorelick: 0065] … Likewise, other users' interests/preferences/usage patterns may be shared within the social network. If there is a user with a similar usage pattern or preferences (e.g. e-Liquid type), that user's preferences may be communicated to similar users for identifying new settings, locations for smoking, and/or products (e.g. e-Liquid).
[Gorelick: 0090] … In one embodiment, there may be an application for receiving/displaying targeted marketing materials that include upsell offers or cross-sell offers based on the user's current usage (e.g. type of liquid that is preferred). The marketing may also include coupons based on the user's usage or preferences. Alternatively, a location identification mechanism (e.g. GPS, tower location, IP, etc.) may be used for targeting based on geography. Proximity to a retail location may be used for targeting that particular retailer. 
a processor configured to 
determine a first consumable type associated with the electronic user device based on data transfer between the electronic user device and the aerosol generating device;
[Gorelick: 0062] The local communication 804 may include usage patterns 904 or usage restrictions 906. In one example, the smartphone can be used for tracking the usage patterns of the e-Cig. … In another example, the user may use different e-Liquids (e.g. by selection from FIG. 5) to reduce a Nicotine level according to a certain plan by parting each inhalation between the e-Liquids. … The usage patterns that are recorded may also include the type of e-Liquids that are used. Accordingly, there may be offers 912 made to the smartphone for a refill of a popular e-Liquid or a recommendation based on the user's usage pattern. …
retrieve a listing of retailers that deal with the first consumable type; determine, based on the retrieved listing of retailers, a subset of retailers that have the first consumable in stock;
Rejection is based upon the teachings applied to claim 13 by Gorelick and further upon the combination of Gorelick-Mallick. Although Gorelick identifies retailers who sell e-cigs/cartomizers in proximity to the user’s device, Gorelick does not expressly mention retrieving a subset of retailers that have the first consumable in stock. Mallick on the other hand would have taught Gorelick techniques for determining a subset of retailers that have the first consumable in stock.
In Mallick see at least:
[Mallick: Fig. 1: 0020] Reference is first made to FIG. 1, which shows in diagrammatic form an exemplary network environment or configuration 100 wherein an embodiment as described herein may be practiced. The network environment 100 comprises a wireless network indicated by references 110 and 111, the Internet 112, a wireless gateway 114, a wireless infrastructure indicated by references 116 and 117, a server 120 and a web server 140. The wireless network 110 and 111 serves a plurality of users or clients, each having a mobile communication device 130, indicated individually as 130-1, 130-2, 130-3 . . . 130-n.
[Mallick: Fig. 4: 0035] Reference is next made to FIG. 4, which shows in flowchart form a process and logic flow according to another embodiment. As indicated by reference 410, the client uses their mobile communication device 130 (FIG. 1) to select an item for purchase and the selected item is transmitted to the retailer server 140 (FIG. 1) for example in a shopping basket. The retailer server 140 is configured to determine if the selected item(s) are available in the retailer's inventory, as indicated by reference 412. According to an embodiment, the inventory availability is determined based on the physical location of the retailer's stores, pickup depots, distribution center or warehouse. If the selected item is available in the current inventory of the retailer, then the retailer server provides the client with the option requesting a store pickup, as indicated by reference 414. Please note:  After checking all locations, Fig. 4 (412-YES), the system knows where the item is available. This qualifies as stock information for each of the retailers and a listing of stores that deal with the first consumable. Likewise, stores that have the item available in stock belong to a subset of stores defined by item availability.
[Mallick: Fig. 4: 0036] According to an embodiment, the retailer server 140 is configured to determine if location information for the mobile communication device 130 has been provided, as indicated by reference 420. If location information is provided, then a physical location for the client is determined as indicated by reference 422. As described above, the location of the client is determined based on the mobile communication device 130, for example, using the GPS coordinates of the device 130, or based on the location of the cellular tower in communication with the mobile device 130, or based on a pre-defined location provided or associated with the client. After the location of the client is determined, the next step involves determining the location of the store(s) the nearest or in proximity to the client. According to an embodiment, the physical locations available for pickup can be selected or filtered according to client location preferences. If there are client pickup location preferences as indicated by reference 424, then the pickup locations are determined according to the client preferences in 426. The client pickup location preferences can include specific physical store(s), a store in another city (i.e. outside the proximate area of the client), a store or location with extended hours, a store with our departments or types of goods for personal shopping by the client. If there are no client location preferences, then the pickup location(s) are determined based on proximity to the client as indicated by reference 428. 
One of ordinary skill in the art before the effective filing date would have recognized that applying the known techniques of Mallick, which identify a subset of stores that have item availability of the first consumable, would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the techniques of Mallick to the teachings of Gorelick would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such data processing features into similar systems. Obviousness under 35 USC 103 in view of the Supreme Court decision KSR International Co. vs. Teleflex Inc.	
determine a plurality of distances between the position associated with the electronic user device and the respective positions of the subset of retailers within a first predetermined range, wherein the processor is further configured to increase the first predetermined range to a second predetermined range if no retailers in the subset of retailers are found within the first predetermined range; and 
Rejection is based upon the teachings applied to claim 13 by Gorelick-Mallik and further upon the combination of Gorelick-Mallick. 
In Gorelick-Mallick see at least:
[Mallick: 0032] According to an embodiment, the retailer server 140 is configured to determine proximity or nearness of stores with item availability to the location of the client based on one or more distances. The distances may vary according to geographical area and/or number of retailer stores in a locale or area. According to another embodiment, the distance (e.g. maximum distance) for determining proximity or nearness to the client can be set or defined by the client, for example, as a preference, or a setting transmitted from the client's mobile communication device. According to another embodiment, the distance for determining proximity to the client may be varied according to item availability. For example, if the item is not available at stores within a first distance to the client, the distance may be increased to include store(s) that are farther away but have the selected item(s) in stock or inventory. According to an embodiment, the retailer server 140 is configured to increase the distance automatically based on item availability. According to another embodiment, the retailer server 140 is configured to increase the distance in response to an input from the client, for example, based on a pre-defined client preference, or for example, based on an in-transaction request/response from the client. Please note: Referring back to Fig. 4 (412-YES) indicates item availability. Item availability at this step in the flowchart can be within the first set distance and therefore no need to expand to a second set distance. Likewise for the situation if the item is not available within the first set distance, then the distance will increase to at least a second set distance.
generate instructions to display information related to at least one of the retailers of the subset of retailers on a display of the electronic user device when the at least one retailer is within the first predetermined range or the second predetermined range of the position associated with the electronic user device.
Rejection is based upon the teachings applied to claim 13 by Gorelick-Mallik and further upon the combination of Gorelick-Mallick. Please note: Directions are provided when the at least one retailer having item availability is either within the first predetermined range or the second predetermined range.
In Gorelick-Mallick see at least:
[Mallick: 0034] As indicated by reference 360, the retailer server 140 may be configured to determine directions, for example, driving directions, for the client based on the location of the store selected for the pickup and the current location of the client, for example, based on the GPS coordinates for the client's mobile communication device 130. The retailer server 140 transmits the directions, for example, in the form of a webpage map, to the client's mobile communication device 130, as indicated by reference 370. According to an embodiment, the intermediary server 120 is configured to determine and transmit directions for the store to the client's mobile communication device 130. According to another embodiment, the client's mobile communication device 130 is configured to determine directions for the selected store, as indicated by reference 364, for example, using a mapping program or component.
Regarding claim 17: Rejection is based upon the teachings and rationale applied to claim 13 and further upon the combination of Gorelick-Mallick.
In Gorelick-Mallick see at least:
[Gorelick: 0054] The e-Cig server 706 may be a server (e.g. web server) that provides the smartphone 702 with pages or information (e.g. through an app) that are requested over the network 704, such as by a user of the smartphone 702. In particular, the operator 710 may provide or collect information through the e-Cig server 706 when requested for or by the smartphone 702. The e-Cig server 706 may be operated by an operator 710 that maintains and oversees the operation of the e-Cig server 706. The e-Cig server 706 may be able to track information and provide offers stored in its database 708. The e-Cig database 708 may be coupled with the e-Cig server 706 and may store the information/data that is provided by the e-Cig server 706 to the e-Cig 701. Alternatively, tracking metrics and other properties/parameters of the e-Cig 701 may be communicated through the e-Cig server 706 for storage in the e-Cig database 708. 
[Gorelick: 0090] … The marketing may also include coupons based on the user's usage or preferences. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to ascertain e-Cig properties are associated with the user’s vaping preferences used to determine e-Liquid types.
Regarding claim 19: Rejection is based upon the teachings and rationale applied to claim 13.
Regarding claim 20: Rejection is based upon the teachings and rationale applied to claim 13 and further upon the combination of Gorelick-Mallick.
In Gorelick-Mallick see at least:
[Gorelick: 0044] … As further discussed below, the smartphone 702 may augments-Cig data with data from its own sensors, such as GPS, accelerometers, clocks, environmental parameters, microphone, and camera.
Regarding claim 21: Rejection is based upon the teachings and rationale applied to claim 13 and further upon the combination of Gorelick-Mallick: 
Regarding claim 22: Rejection is based upon the teachings and rationale applied to claim 13.
Regarding claim 23: Rejection is based upon the teachings and rationale applied to claim 13.
Regarding claims 24 and 26: Rejections are based upon the teachings and rationale applied to claim 13 regarding methods and computer-readable memory.
Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 7,596,509 (Bryson) “Computer System and Method for Negotiating the Purchase and Sale of Goods or Services Using Virtual Sales,” discloses:
(col. 5, lines 33-46) After receiving the buyer's zip code, the host processor searches its internal dealer database for affiliated sellers which are located within a predetermined distance of the buyer. For example, by analyzing the buyer's zip code, the host processor searches for and attempt to find an affiliated seller within, for example, thirty miles of the buyer by comparing the relative longitudes and latitudes specified by the buyer's zip code and affiliated sellers' zip code. If an affiliated seller is not determined to be located within the predetermined distance, in a preferred embodiment the predetermined distance is expanded until an affiliated seller is located. In the alternative, the host processor waits to receive additional information from the potential buyer before selecting a particular seller for selling a vehicle.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M POND whose telephone number is (571)272-6760. The examiner can normally be reached M-F, 8:30 AM-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on 571-272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT M POND/Primary Examiner, Art Unit 3684                                                                                                                                                                                                        October 18, 2022